Citation Nr: 1630959	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement regarding the October 2008 rating decision. 
 
2.  Whether there was clear and unmistakable error (CUE) in an October 2008 rating decision in the failure to assign a separate compensable rating for alcohol dependence due to service-connected posttraumatic stress disorder (PTSD).
 
3.  Whether there was CUE in an October 2008 rating decision that denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Paul M. Goodson, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to December 1971.  The Veteran passed away in October 2011.  The appellant is the Veteran's surviving spouse.  She is proceeding with the appeal through substitution.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 notice of untimely submission of a notice of disagreement and a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  In December 2014, the Board remanded the issue of whether the Veteran submitted timely notice of disagreement as to the October 2008 rating decision for additional development; the claim has now been returned to the Board for further appellate review.  Additionally, the December 2014 remand directed that the appellant be provided a Statement of the Case with regards to the claims of CUE in the October 2008 rating decision, which the RO issued in May 2015.  Thereafter, the appellant submitted a substantive appeal as to these issues, and thus, these claims are properly before the Board. 

The appellant testified before the undersigned Acting Veterans Law Judge at a videoconference Board hearing in September 2013 on the issue of timely submission of a notice of disagreement.  A transcript of that hearing has been associated with the claims file.  

The issue of whether there was CUE in rating decisions dated in October 2008 and September 2010 that continued a 30 percent rating for the Veteran's PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of CUE in the October 2008 rating decision that failed to assign a separate rating for alcohol dependence due to his PTSD and denied the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 23, 2008, VA notified the Veteran as to the RO's October 2008 denial of his claims for increased ratings for PTSD, bilateral hearing loss, fatty liver, and headache disabilities. 

2.  On November 11, 2009, the VA received the Veteran's notice of disagreement as to the RO's October 2008 denial of his increased rating claims. 
 
3.  The Veteran did not file a notice of disagreement within one year of being notified of the October 2008 rating decision.


CONCLUSION OF LAW

A timely notice of disagreement was not submitted to the October 2008 denial of the Veteran's claims for increased ratings for PTSD, bilateral hearing loss, fatty liver, and headache disabilities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305, 20.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, the law is dispositive of the issue of whether a timely notice of disagreement was filed in response to the October 2008 decision, and VA's duties to notify and assist do not apply.

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed notice of disagreement (NOD) in writing and completed, after a Statement of the Case (SOC) has been furnished, by a timely filed substantive appeal.  38 C.F.R. § 20.200; see also 38 C.F.R. §§ 20.201 and 20.202. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the VA and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If VA gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.

To be considered timely, a NOD with a determination by VA must be filed within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).

In addition to this statutory mailbox rule, there is a common law mailbox rule. Under the common law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007). 

In Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II), the Court noted that the presumption of receipt permitted under the common law mailbox rule was not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83.

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  The record reflects that the Veteran did not request an extension of time to submit a notice of disagreement.

The Veteran filed claims for increased ratings for his PTSD, bilateral hearing loss, fatty liver, and headache disabilities in June 2008.  In an October 23, 2008 letter, the RO informed the Veteran that his claims had been denied.  The RO notified the Veteran of his procedural and appellate rights.  No correspondence was received from the Veteran within one year of the October 23, 2008 notice of the denial of his claims.

On November 11, 2009, VA received a VA Form 21-4138, statement of the case, from the Veteran, signed and dated "October 15, 2009," in which he stated that he disagreed with the denial of his claims for increased ratings for PTSD, bilateral hearing loss, liver, and headache disabilities.  Then on November 12, 2009, VA received a via fax a cover letter from the Veteran's representative at that time, a local county Veterans Service Organization (VSO), that was dated "October 21, 2009," and identified the following documents as included: VA Form-21-4138, dated (October 15, 2009), notice of disagreement; VA Form 21-4142, dated (October 15, 2009); and VA Form 21-8940, dated (October 15, 2009). 

In November 2009, the RO informed the Veteran that the "notice of disagreement" received in November 2009 was untimely.  In a November 2009 report of contact, the Veteran's representative stated that the Veteran had initiated a notice of disagreement to the October 2008 decision and submitted it to the VSO in October 2009, which in turn submitted it to VA attached to a VSO's cover letter dated October 21, 2009.  It was further stated, that when the Veteran contacted VA about the status of his notice of disagreement, he was informed that he did not have an appeal pending and there was no evidence of one being received at Winston-Salem RO.  A fax of the October 21, 2009 VSO cover letter, the October 2009 "notice of disagreement" was then submitted, which was received and stamped by VA on November 12, 2009.  The Veteran also submitted private medical evidence in support of his increased rating claim.  

In support of the claim, the Veteran submitted a December 2009 affidavit from the VSO representative, in which, she attested that on October 15, 2009, she received from the Veteran a notice of disagreement on a VA Form 21-4138, and that on October 16, 2009, she placed this document in the United States mail system addressed to the Winston-Salem RO. 

Based on a review of the evidence, the Board finds that a timely notice of disagreement as to the October 23, 2008 denial of increased ratings for PTSD, bilateral hearing loss, liver, and headache disabilities was not received.  Initially, the Board notes that the evidence does not suggest, nor has the Veteran asserted, that he did not receive the October 2008 letter, which specifically advised him that had "one year from the date of this letter to appeal the decision" to submit a notice of disagreement.

Under 38 C.F.R. § 20.501(a), the Veteran had until October 23, 2009, to provide VA with a notice of disagreement with the denial.  No correspondence was received from the Veteran, expressing a desire to contest the October 2008 decision, until November 2009. 

As noted above, VA's mailbox rule provides that in the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Since the NOD was stamped as being received on Wednesday, November 11, 2009, applying VA's mailbox rule, the postmark date is presumed as being November 4, 2009, as November 7th and 8th were a Saturday and Sunday.  See 38 C.F.R. § 20.306. Therefore, excluding weekends and legal holidays, the presumed postmark date according to 38 C.F.R. § 20.305(a) is November 4, 2009.  A timely NOD needed to be postmarked by October 23, 2008, which, in this case, was not received by this date.   

The Board has also considered the common law mailbox rule, but still finds that the NOD is not timely.  As noted above, in Rios II, the Court noted that the presumption of receipt permitted under the common law mailbox rule "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony." Id. at 482-83.  In this regard, the Board has considered the December 2009 affidavit from the Veteran's then VSO representative, which has been submitted as proof of a mailing prior to the October 23, 2009 time limit.  However, the inconsistency between the date of mailing alleged (October 16, 2009) by the VSO representative and the actual date indicated on the VSO's cover letter (October 21, 2009) calls into question the credibility of the VSO's testimony that she placed the Veteran's NOD in the US mail system on October 16, 2009.  Moreover, the appellant has not submitted or identified any credible, independent evidence that suggests that the Veteran's NOD was mailed to VA, as alleged by the VSO.  Absent this, there is no independent proof indicating that the document was actually mailed to the RO.

The Board has also considered the private medical evidence received by VA in November 2009, which consists of a statement from Dr. M. P., dated October 30, 2006.  This document includes an unsigned and undated handwritten note: "first sent to wrong office it appears."  It is unclear whether this document was submitted at the same time as the Veteran's VA Form 21-4138 with his notice of disagreement, as there is no indication on that VA Form 21-4138 that he was submitting additional medical evidence at that time.  Nevertheless, the substance of this medical document is duplicative of medical evidence previously of record, except for the date of the document and the handwritten notation, and thus was considered by the considered in the October 2008 rating decision.  Additionally, there is no indication of record that the Veteran submitted this amended document prior to November 2009 or as an accompaniment to a previously submitted NOD.  

Accordingly, the Board concludes that preponderance of evidence is against a finding that the NOD was timely filed under the common law mailbox rule.  Therefore, after reviewing all of the evidence, the Board concludes that the NOD as to the October 2008 RO decision denying claims for increased ratings for PTSD, bilateral hearing loss, fatty liver, and headache disabilities was not timely.

Finally, the Board notes that it does not have the discretion to waive the requirement of a timely filing of an NOD and assert appellate jurisdiction over the October 2008 decision by the RO.  The Court has held that a substantive appeal is not a jurisdictional requirement, and that the timeliness requirement may be waived implicitly or explicitly, such as where the RO's actions indicate an appeal was perfected or that a timely substantive appeal was filed or otherwise accepted as such, by action of the RO.  Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009). However, the holding in Percy is specifically applicable only to the substantive appeal, which is filed following issuance of a statement of the case, and does not apply to an NOD.  The applicable law and regulations require that a timely NOD must first be filed in order to initiate an appeal, and VA law does not permit the Board to waive this jurisdictional requirement.


ORDER

A timely notice of disagreement was not filed as to the October 2008 denial of claims for increased ratings for PTSD, bilateral hearing loss, fatty liver, and headache disabilities, and the appeal is denied.

REMAND

As noted in the Introduction, the appellant has submitted a timely substantive appeal as to the September 2010 rating decision, and the RO has certified to the Board the issues of whether there was clear and unmistakable error (CUE) in the October 2008 rating decision that failed to assign a separate rating for alcohol dependence due to his PTSD and denied the claim for entitlement to a TDIU. 

On her June 2015 substantive appeal, VA Form-9, the appellant stated her desire to testify before a member of the Board via videoconference capabilities.  As videoconference hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before the Board, as indicated by the substantive appeal.  Once the hearing is conducted, or in the event that the appellant cancels her hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


